Exhibit 10.2

 

First Amendment to

AMENDED AND RESTATED Employment Agreement

 

THIS FIRST AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “First
Amendment”) is made and entered into as of this 1st day of February, 2016, by
and between Learning Tree International, Inc., a Delaware corporation (the
“Company”), and Max Shevitz (the “Employee”).

 

A.     The Company and the Employee entered into an Amended and Restated
Employment Agreement, dated in December 2013 (the “Employment Agreement”).

 

B.     The Company and the Employee desire to amend the Employment Agreement to
(i) reduce the Employee’s annual base salary and modify the Employee’s work
schedule as described in Section 2 of the Employment Agreement and (ii) update
the Company’s address for receipt of notices thereunder.

 

C.     Section 18 of the Employment Agreement provides that an instrument signed
by the Company and the Employee is necessary to amend the Employment Agreement.

 

NOW, THEREFORE, the Company and the Employee hereby agree:

 

1.     Section 2 of the Employment Agreement is hereby amended in its entirety
as follows:

 

2. PAYMENT. As full compensation for the services rendered by Employee
hereunder, the Company agrees to pay Employee the sum of $20,000.00/Month,
payable in accordance with the Company’s payroll practices from time to time
semi-monthly, subject to withholding and deductions in accordance with all
applicable laws.

 

a. Said compensation is paid for (i) Employee’s advice and availability as
advisor to the Company; (ii) 60% of full-time services, or at least 000024 hours
of services per week, which shall be completed by working full days on Monday,
Tuesday and Friday of each week, or such other days and time as the parties
shall mutually agree; and (iii) the covenants described below. Employee shall
perform his services at the Company’s headquarters in Herndon, Virginia or at
the Company’s offices in Rockville, Maryland or such other location as directed
by the Company’s Chief Executive Officer. In connection with providing the
services to the Company, Employee shall not be eligible for (a) Company bonus or
other incentive compensation or (b) paid-time off (PTO) accrual. Employee is no
longer eligible to participate in the Company’s medical, dental, life insurance
and accidental death and dismemberment benefits during the term of this
Agreement due to the reduction in work hours. Employee will, however, continue
to be eligible for participation in the Company’s 401(k) plan in accordance with
the applicable plan terms and eligible for compensation on holidays in
accordance with Company policy to the extent his scheduled work day falls on
such holiday.

 

 
 

--------------------------------------------------------------------------------

 

 

b. The Employee Manual, as amended from time to time by the Company and
delivered to Employee, is an integral part of this employment relationship, but
does not form a contract or contract based rights, nor does it serve to alter
the at will nature of Employee’s employment. Employee’s initials affixed below
signify Employee’s understanding that it is Employee’s responsibility to read
the Employee Manual, and to comply fully with the terms set forth therein.to the
Fee as determined in the discretion of the Company’s Board of Directors.

 

 

            /s/ MS                           

(Employee’s Initials)

 

2.     Section 16 of the Employment Agreement is hereby amended to replace the
address for the Company with the following address:

 

LEARNING TREE INTERNATIONAL, INC.

13650 Dulles Technology Drive, Suite 400

Herndon, Virginia 20171

 

3.     Except as modified by this First Amendment, all terms of the Employment
Agreement shall remain in full force and effect without modification.

 

4.     This First Amendment may be executed in any number of counterparts, each
of which when so executed and delivered will be deemed an original, and all of
which together shall constitute one and the same agreement. A facsimile
signature shall be considered due execution and shall be binding upon the
signatory thereto with the same force and effect as if the signature were an
original and not a facsimile signature.

 

5.     Capitalized terms not otherwise defined herein have the respective
meanings ascribed to them in the Employment Agreement.

 

 

 

 

 

[Signature page follows]

 

 
2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this First Amendment effective as
of the day first above written.

 

 

COMPANY   EMPLOYEE             LEARNING TREE INTERNATIONAL, INC.                
                 

 

 

 

 

 

By: /s/ Richard A. Spires

 

By:

/s/ Max Shevitz

 

  Name:   Richard A. Spires

 

 

Name:   Max Shevitz

 

  Title:     Chief Executive Officer

 

 

Title:     President

 

 

 

 

3